Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 1 July 1824
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


Respected Sir!—
Lexington Ky
1st July 1824—
A Letter of yours printed in some journals and directed to the Moderator of a Society for promoting Comunities, has given me the first—knowledge of such a useful and philanthropic Establishment. As your Letter does not mention the name of the person to whom it is directed, nor of the place in Virginia where their settlement is forming, and I wish to know more of the plan, I have written the enclosed Letter, and taken the Liberty to send it through your means, since you must be able to transmit it, and know to whom, by filling the blank name of said moderator. It would gratify me to know his name and the place of the settlement undertaken.The Circulars and Catalogues of the first Botanical, Agricultural and Medical Garden in the Western States, which I have succeeded to establish in Lexington, have lately been sent to you.Mr. Humphrey Marshall is publishing a second edition of a history of Kentucky carried to the present time. I have furnished him an Introduction or sketch of the Ancient History of this Region, which will form a pamphlet by itself. A copy will be sent to you in a short time, you will perceive that I have begun to explore with some attention the wide and fruitful field of American Ethnology. I am collecting materials for a more extended Work or Works on the Ancient History, Antiquities, Languages and Ethnology of North America. Comparative Philology is now becoming in Europe the base of History and I have studyed it deeply, comparing 400 Eastern languages with about 85 American languages of which I have Vocabularies, and have succeeded to class them like Klaproth & Adeling have classed the Eastern Nations.The object of this exordium is to prevail upon you (knowing that such an undertaking must meet your approbation) to furnish me if in your power with some additional American Vocabularies. I have written in various parts and even to South-America and Mexico, in order to collect additional materials, but I do not know where to apply for the unpublished Vocabularies collected by Lewis and Clarke and am told—that they may be in your possession, or at least Copies of them, likewise many Vocab. collected by Pike and others. The languages or Dialects which I am anxious to see, not having met them yet in any printed work, are the followingChopunishAll the Creek dialectsColumbia dialects.except Mussolgee & Uchee.Cactue of Louisiana & Comis &cComanchee. Texas or Teguas &cAll the Nations of Louisiana mentioned by Pike, except those on the Missouri.All the Languages of Mexico except the Aztec, Tocunchi and Darien.If any of these Vocabularies are in your possession, or you can inform me where they are to be found, you will render a Service to science by informing me and suitable means may be found to have copies or extracts taken from them.Can you favor me with a Copy of the Prospectus of the University of Virginia? or if not printed yet could you favor me with the names of a the Trustees of that Institution?Who are the Professors selected to teach the various departments of National History, Ancient History, Comparative Philology, Archeology, Ethnology, Agriculture and Geography?I propose to publish soon a Picture of Kentucky and have prepared a new map of this State, Geological and Statistical.My discoveries and maps of the Ancient Monuments of North America, must I fear be sent to Europe for Publication, they are too numerous to warrant their publication in this Continent.I remain respectfully Your Obedt StC. S. Rafinisque Ph.D.